                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

AUTO OWNERS INSURANCE
COMPANY,

                 Plaintiff,

v.                                                       Case No: 2:18-cv-372-FtM-38MRM

STEPHEN HENKE,

               Defendant.
                                              /

                                             ORDER1

       This matter comes before the Court on Plaintiff’s Motion for Voluntary Dismissal

(Doc. 43) filed on December 17, 2018. No response has been filed by Defendant Stephen

Henke who is proceeding pro se and the time to do so has expired.

       This is a declaratory judgment action in which the underlying case has settled and

been dismissed. Therefore, this case is now moot, and Plaintiff moves to voluntarily

dismiss the remaining Defendant Stephen Henke. Mr. Henke previously filed an Answer

to the Complaint (Doc. 29) but has failed to meet and confer with Plaintiff in order to

finalize a stipulation of dismissal which requires his signature. Therefore, Plaintiff moves

for dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a)(2) which




1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
allows for the voluntary dismissal of a claim by order of the court “upon such terms and

conditions as the court deems proper.”

        Because the issues before the Court are now moot and seeing no objection by Mr.

Henke and no resulting prejudice to him, the Court will grant the dismissal.

        Accordingly, it is now

        ORDERED:

        Plaintiff’s Motion for Voluntary Dismissal (Doc. 43) is GRANTED. The Clerk is

directed to enter judgment dismissing this case without prejudice as to Defendant

Stephen Henke. Thereafter the Clerk shall terminate any pending deadlines and close

the file.

        DONE and ORDERED in Fort Myers, Florida this 7th day of January, 2019.




Copies: All Parties of Record




                                            2
